Opinion issued August 19, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01190-CV
____________

IN RE NORLYN ENTERPRISES, INC. AND LARRY BROWNE, Relators




Original Proceeding on Petition for Writ of Mandamus





MEMORANDUM  OPINION
          Relators, Norlyn Enterprises, Inc. and Larry Browne, have filed a petition for
writ of mandamus complaining of Judge Bruce D. Oakley’s September 26, 2003 order 
denying reconsideration of its order of September 10, 2003 denying relators’ request
for consolidation of arbitration proceedings.
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Bland.